Exhibit 10.2(g)



OMNIBUS AMENDMENT
This OMNIBUS AMENDMENT, dated as of December 1, 2015 (this "Amendment"), is
AMENDMENT NO. 1 to the AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT and
AMENDMENT NO. 4 to the RECEIVABLES PURCHASE AGREEMENT, each as defined below.
R E C I T A L S
WHEREAS, Celanese International Corporation, as servicer (the "Servicer"), CE
Receivables LLC, as buyer (the "SPV"), and certain other parties party thereto
as originators have entered into that certain Amended and Restated Purchase and
Sale Agreement, dated as of February 2, 2015 (the "Sale Agreement").
WHEREAS, the Servicer, the SPV, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as administrator (in such capacity, together with its successors and
assigns, the "Administrator") and certain other parties from time to time party
thereto have entered into that certain Receivables Purchase Agreement, dated as
of August 28, 2013 (as amended, supplemented or otherwise modified, the
"Receivables Purchase Agreement" and, together with the Sale Agreement, the
"Specified Agreements").
WHEREAS, on the date hereof, Celanese U.S. Sales LLC, a Delaware limited
liability company agreement, is merging with and into Celanese Sales U.S. Ltd.,
a Texas limited partnership, and thereupon, Celanese Sales U.S. Ltd. will become
the sole member of SPV (the "Membership Transfer") and continue to be an
Originator under the Receivables Purchase Agreement, as well as accept and
assume all rights and obligations of Celanese U.S. Sales LLC as an Originator
thereunder.
WHEREAS, in connection with the Membership Transfer, Celanese Sales U.S. Ltd.
and Steven Novack, as "Independent Director" (as such term is defined therein),
are entering into that certain Amended and Restated Limited Liability Company
Agreement of CE Receivables LLC, dated the date hereof (the "Amended LLC
Agreement").
WHEREAS, the parties to the Specified Agreements wish to modify the same upon
the terms hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms used but not defined herein
shall have the meanings given to such terms in Exhibit I to the Receivables
Purchase Agreement.


SECTION 2.Amendments to the Specified Agreements. All references in the
Specified Agreements to "Celanese U.S. Sales LLC" and "Celanese U.S. Sales LLC,
a Delaware limited liability company" shall be deemed to be references to
"Celanese Sales U.S. Ltd. (as successor to Celanese U.S. Sales LLC)" and
"Celanese Sales U.S. Ltd. (as successor to Celanese U.S. Sales LLC), a Texas
limited partnership," respectively.



--------------------------------------------------------------------------------



SECTION 3.Acknowledgment and Agreement. The parties hereto hereby acknowledge
and agree that (i), on the date hereof, Celanese Sales U.S. Ltd. shall
automatically and unconditionally assume from Celanese U.S. Sales LLC all of the
latter's rights, powers and obligations under the Sale Agreement and any other
Transaction Document to which it is a party (including its limited liability
company agreement) without the requirement of any further action by any Person
or entity and (ii) pursuant to Section 1(k) of Exhibit IV of the Receivables
Purchase Agreement, the execution of the Amended LLC Agreement is hereby
consented to by the Administrator and Majority Purchaser Agents.


SECTION 4.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Specified Agreements shall remain in full force
and effect. After this Amendment becomes effective, all references in the
Specified Agreements and each of the other Transaction Documents to "this
Agreement", "hereof", "herein", or words of similar effect referring to either
of the Specified Agreements shall be deemed to be references to the
corresponding Specified Agreement, as amended by this Amendment. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of either of the Specified Agreements (or any related document or
agreement) other than as expressly set forth herein.


SECTION 5.Effectiveness. This Amendment shall become effective on the date
hereof upon the Administrator's and each Purchaser Agent's receipt of
counterparts of this Amendment executed by each of the parties hereto.


SECTION 6.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Counterparts of this
Amendment may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.


SECTION 7.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).


SECTION 8.Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Specified Agreements or any other Transaction Document or any
provision hereof or thereof.


SECTION 9.Transaction Document. This Amendment shall constitute a Transaction
Document under the Specified Agreements.


SECTION 10.Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

2

--------------------------------------------------------------------------------



SECTION 11.Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.


[Signature Pages Follow]



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
 
CELANESE INTERNATIONAL
 
CORPORATION, as the initial Servicer
 
 
 
 
 
By: /s/ CHRISTOPHER W. JENSEN
 
Name: Christopher W. Jensen
 
Title: Senior Vice President, Finance
 
 
 
 
 
 
 
 
 
CELANESE U.S. SALES LLC, as an Originator
 
 
 
 
 
By: /s/ KEVIN OLIVER
 
Name: Kevin Oliver
 
Title: Vice President
 
 
 
 
 
 
 
 
 
CELANESE LTD., as an Originator
 
 
 
 
 
By: Celanese International Corporation, its general
 
partner
 
 
 
 
 
By: /s/ CHRISTOPHER W. JENSEN
 
Name: Christopher W. Jensen
 
Title: Senior Vice President, Finance
 
 
 
 
 
 
 
 
 
TICONA POLYMERS, INC., as an Originator
 
 
 
 
 
By: /s/ RONNIE D. BERRY
 
Name: Ronnie D. Berry
 
Title: Vice President, Global Taxes
 
 
 
 
 
 
 
 
 
CELANESE SALES U.S. LTD., as an Originator
 
 
 
 
 
By: Celanese International Corporation, its general
 
partner
 
 
 
 
 
By: /s/ CHRISTOPHER W. JENSEN
 
Name: Christopher W. Jensen
 
Title: Senior Vice President, Finance


S-1
Omnibus Amendment (Celanese)

--------------------------------------------------------------------------------



 
CE RECEIVABLES LLC, as the Seller
 
 
 
 
 
By: /s/ CHUCK B. KYRISH
 
Name: Chuck B. Kyrish
 
Title: Vice President and Assistant Treasurer


S-2
Omnibus Amendment (Celanese)

--------------------------------------------------------------------------------



 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH, as a Related
 
Committed Purchaser and as an LC Bank
 
 
 
 
 
By: /s/ MARK S. CAMPBELL
 
Name: Mark S. Campbell
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH, as a Purchaser
 
Agent
 
 
 
 
 
By: /s/ ERIC WILLIAMS
 
Name: Eric Williams
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH, as Administrator
 
 
 
 
 
By: /s/ ERIC WILLIAMS
 
Name: Eric Williams
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
VICTORY RECEIVABLES CORPORATION,
 
as a Conduit Purchaser
 
 
 
 
 
By: /s/ DAVID V. DEANGELIS
 
Name: David D. DeAngelis
 
Title: Vice President


S-3
Omnibus Amendment (Celanese)

--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION, as
 
Related Committed Purchaser and as an LC Bank
 
 
 
 
 
By: /s/ MICHAEL BROWN
 
Name: Michael Brown
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a
 
Purchaser Agent
 
 
 
 
 
By: /s/ MICHAEL BROWN
 
Name: Michael Brown
 
Title: Senior Vice President


S-4
Omnibus Amendment (Celanese)